NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shazi Jiang on February 24, 2022.
The application has been amended as follows: 
ALLOW claim 1.
Rejoin and ALLOW claim 2.
ALLOW claims 3-6.
Cancel claims 7-12.
ALLOW claims 13-14.
Cancel claim 15.
Rejoin and ALLOW claim 16.
ALLOW claims 17-19 and 21.



Reasons for Allowance
The claimed invention is drawn to a sterile injectable dermal filler composition having a hydrogel structure, the composition comprising crosslinked hyaluronic acid (HA), wherein the HA is covalently crosslinked with citric acid or a salt thereof, wherein after heat sterilization, the dermal filler has an injection force of 6.7 N or less as further defined by the claim.  The closest prior art is Lebreton (US 8,357,795; of record), which teach related, sterile “soft tissue filler compositions… generally comprising: a hyaluronic acid component crosslinked with a crosslinking agent” (Column 2, Lines 50-53) wherein suitable crosslinking agents include “1,4-butanediol diglycidyl ether (BDDE), 1,4-bis(2,3-epoxypropoxy)butane, 1,4-bisglycidyloxybutane, 1,2-bis(2,3-epoxypropoxy)ethylene and 1-(2,3-epoxypropyl)-2,3-epoxycyclohexane, and 1,4-butanediol diglycidyl ether” (Column 2, Lines 53-57) as opposed to citric acid as instantly claimed.  Although Sannino et al (US 8,658,147; of record) provide motivation for utilizing citric acid as a crosslinking agent in the compositions of Lebreton, the instantly claimed formulation exhibits unexpected results that could not have been predicted based on the prior art.  In particular, the claimed composition has an injection force of 6.7 N or less after heat sterilization, whereas the prior art compositions utilizing BDDE as a crosslinker (taught by Lebreton) have injection forces of 10 N or higher. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611